Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the Applicant’s reply filed on April 12, 2021. 

2. Claims 1-12 and 18-23 have been examined and are allowed.

Examiner’s Statement of Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: 
After sufficient search and analysis examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “interface with one or more factory systems, collect data from the one or more factory systems, store data from the one or more factory systems; wherein said at least one data analytics software comprises instructions configured and arranged to: interface with the at least one operations applications software, perform analytics on said stored data; wherein said at least one real-time advisory software comprises instructions configured and arranged to: interface with said at least one data analytics software, generate action items based on said analytics; wherein said at least one connectivity and visualization software comprises instructions configured and arranged to: interface with one or more of the at least one operations applications software, the at least one data analytics software, and/or, the at least one real-time advisory software, generate reports based on the collected data and/or the analytics, facilitate connections among multiple computers; wherein said at least one HMI comprises instructions configured and arranged to: create an HMI interface with one or more of the at least one operations applications software, the at least one data analytics software, the at least one real-time advisory software and/or, the at least one connectivity and visualization software, display data from the HMI interface, manipulate the displayed data, request additional reports,” in independent claims 1 and 18, 
interface with one or more factory systems, collect data from the one or more factory systems, store data from the one or more factory systems; wherein said at least one data analytics software code comprises instructions configured and arranged to: interface with the at least one operations applications software code, perform analytics on said stored data; wherein said at least one real-time advisory software code comprises instructions configured and arranged to: interface with said at least one data analytics software, generate action items based on said analytics; wherein said at least one connectivity and visualization software code comprises instructions configured and arranged to: interface with one or more of the at least one operations applications software, the at least one data analytics software, and/or, the at least one real-time advisory software, generate reports based on the collected data and/or the analytics, facilitate connections among multiple computers; wherein said at least one HMI code comprises instructions configured and arranged to: create an HMI interface with one or more of the at least one operations applications software, the at least one data analytics software, the at least one real-time advisory software and/or, the at least one connectivity and visualization software, display data from the HMI interface, manipulate the displayed data, request additional reports,” in independent claim 7, which are not found in the prior art of record.

Based on Applicant's remarks, prior art references, and further search, Examiner has concluded that these details, in combination with the other recited elements, are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  
US 9,031,824 to Nasle discloses a system for intelligent monitoring and management of an electrical system. The system acquires real-time data output from the electrical system and includes a machine learning engine and a schematic user interface creator engine. The machine learning engine stores processes patterns observed from the real-time data output and the predicted data output to forecast an aspect of the electrical system. The analytics engine monitors real-time data output and predicted data output of the electrical system.
NPL to Abrol et al. describes a real-time information integration and analytics system for multi-purpose applications. The system is designed to detect evolving patterns and trends in streaming data including social media data.

5. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. The examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192